Opinion op the Court by
Judge Barker
Affirming-
This proceeding was instituted by the auditor’s agent in the county court of McCracken county, under section 4241 of the Kentucky Statutes of 1903. for the purpose of assessing as omitted property certain *79specifically described property belonging to tbe city of Padncab, for State and county purposes for tbe years 1901, 1902, 1903, 1904, and 1905. Tbe county court adjudged that none of the property was liable for taxation. From that judgment the Commonwealth appealed to the McCracken circuit court, and, the case being submitted, it was held that certain parts of the property were subject to taxation, and, as the' city is not complaining, this part of the judgment may be dismissed from further attention.
The court further adjudged that the fire apparatus, electric light plant, poles and wires, the house and lot on Kentucky avenue between Third and Fourth streets, and the personal property belonging to the city of Paducah, and described in plaintiff’s statement, are not liable for taxation for State and county purposes for the years mentioned. It is not disputed that the property in question belongs to the city of Paducah, or that it is used for public purposes; but the State contends that it is owned and used by the city in its local municipal capacity, as contradistinguished from its governmental capacity. The question presented was involved in Board of Council of City of Frankfort v. Commonwealth, 94 S. W. 648, 29 Ky. Law Rep. 699, and is controlled by that opinion. It is not necessary to reproduce the reasoning of the opinion. In it are reviewed all of the cases from this court bearing on the subject in hand, and the conclusion reached upholds the judgment of the circuit judge. We think the circuit court correctly refused to assess the property which it held liable for taxation. Its certificate to the county court that the property is liable for taxation is amply sufficient to warrant the county judge in assessing it at its fair cash value, and this will be done.
*80For these reasons, the judgment of the circuit court is affirmed.
The Chief Justice and Nunn and Carrollj JJ., dissenting to so much of the opinion as affirms the exemption of the electric light plant from taxation.